Appeal by the defendant from a resentence of the County Court, Suffolk County (Weber, J.), imposed November 3, 2004, upon a judgment convicting him of manslaughter in the first degree, rendered August 11, 2004, upon his plea of guilty.
Ordered that the resentence is affirmed.
The defendant’s contentions that he was denied the effective assistance of counsel at the plea and the original sentence, and that his guilty plea was not voluntarily, knowingly, and intelligently entered are not reviewable by this Court because his appeal is only from the resentence (see CPL 450.30 [3]; People v DeSpirito, 27 AD3d 479 [2006]; People v Coble, 17 AD3d 1165 [2005]; People v Luddington, 5 AD3d 1042 [2004]).
Moreover, the resentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contention is without merit. Miller, J.E, Luciano, Rivera and Spolzino, JJ., concur.